Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 18, 2018

The Court of Appeals hereby passes the following order:

A19E0015. Harpo v. The State.

      Wilhy Harpo has filed a consolidated “Emergency Petition for Interlocutory
Appeal” and “Emergency Petition to Stay Criminal Trial Due to Unconstitutional
Denial of All Access to the Superior Courts as a Pro Se Defendant.” Harpo’s petitions
are hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 10/18/2018
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.